FILED
                             NOT FOR PUBLICATION                             MAR 29 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ANTHONY LYLE TARKINGTON,                         No. 09-16098

               Plaintiff - Appellant,            D.C. No. 2:06-cv-01021-DOC

  v.
                                                 MEMORANDUM *
JEANNE S. WOODFORD; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                        for the Eastern District of California
                      David O. Carter, District Judge, Presiding

                              Submitted March 16, 2010 **


Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

       Anthony Lyle Tarkington, a California state prisoner, appeals pro se from

the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging

constitutional violations arising from a prison riot. We have jurisdiction under 28


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.

2000), and we affirm.

       The district court properly dismissed the action because Tarkington did not

allege facts sufficient to show that the defendants deprived him of a constitutional

or federal right. See Farmer v. Brennan, 511 U.S. 825, 837 (1994) (holding that a

plaintiff alleging deliberate indifference to safety must show that a prison official

knew of and disregarded an excessive risk to safety); Whitley v. Albers, 475 U.S.
312, 320-21 (1986) (explaining that a plaintiff alleging excessive force must show

that a prison official acted maliciously and sadistically for the very purpose of

causing harm, rather than in a good faith effort to maintain or restore discipline);

Moody v. Daggett, 429 U.S. 78, 88 n. 9 (1976) (stating that prisoners have no

liberty interest in a particular security classification).

       The district court did not abuse its discretion by severing Granvil Bell III

from the action and requiring Tarkington to file an amended complaint solely on

his own behalf. See Coleman v. Quaker Oats Co., 232 F.3d 1271, 1297 (9th Cir.

2000) (stating that district courts have broad discretion regarding severance).

       Tarkington’s remaining contentions are unpersuasive.

       AFFIRMED.




DS/Research                                  2                                    09-16098